                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            EASTERN DIVISION

ANTONIO J. BULLOCK                                                        PETITIONER
Reg #31430-034

v.                         CASE NO. 2:18-CV-00084 BSM

GENE BEASLEY, Warden
Federal Correctional Institution-Low,
Forrest City, Arkansas                                                   RESPONDENT

                                     JUDGMENT

      Consistent with the order entered on this day, this case is dismissed with prejudice.

      IT IS SO ORDERED this 15th day of October 2018.



                                                 _________________________________
                                                  UNITED STATES DISTRICT JUDGE
